Fourth Court of Appeals
                                San Antonio, Texas
                                       March 6, 2019

                                   No. 04-18-00596-CV

                         Brown SIMS, P.C. and Nelson D. Skyler,
                                      Appellants

                                             v.

  L.W. MATTESON, INC., AGCS Marine Insurance Company, and New York Marine and
                         General Insurance Company,
                                  Appellees

                 From the 381st Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-18-55
                        Honorable Jose Luis Garza, Judge Presiding


                                      ORDER
       Appellants’ motion for extension of time to file their reply brief is GRANTED.
Appellants’ reply brief is due March 25, 2019. No further extensions will be granted absent
extenuating circumstances.


       It is so ORDERED on this 6th day of March, 2019.

                                                                        PER CURIAM




       ATTESTED TO: ______________________________
                    KEITH E. HOTTLE,
                    Clerk of Court